office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 njlee postn-128544-09 uilc date september to robin herrell senior attorney large mid-size business from john p moriarty chief branch income_tax accounting subject change_of_accounting_method under revproc_2004_34 this chief_counsel_advice responds to your request for assistance of date in which you ask for help in determining whether a taxpayer that previously elected to defer advance_payments under revproc_2004_34 2004_1_cb_991 is required to obtain consent under sec_446 of the internal_revenue_code if the taxpayer subsequently changes its applicable financial statements for deferred advance_payments for the reasons described below we conclude that the taxpayer is required to obtain consent under sec_446 if you have any questions concerning this memorandum or our conclusion please call nancy lee at this advice may not be used or cited as precedent issue is a taxpayer that previously elected to defer advance_payments under revproc_2004_34 required to obtain consent under sec_446 if the taxpayer subsequently changes its applicable financial statements book method for deferred advance_payments conclusion yes a taxpayer that previously elected to defer advance_payments under revproc_2004_34 is required to obtain consent under sec_446 if the taxpayer subsequently changes its book method for the deferred advance_payments postn-128544-09 facts the taxpayer is in the business of providing services to clients and uses an overall accrual_method of accounting for federal_income_tax purposes it computes income using the calendar_year for both federal_income_tax and financial_accounting purposes clients make advance_payments to the taxpayer for services that the taxpayer provides over a period of months the taxpayer performs most of the services in the first months of the 15-month period before year the taxpayer recognized advance_payments in income under its book method_of_accounting on a pro_rata basis over the first months of the 15-month period during which it performed the services for example if the taxpayer received an advance_payment by march it recognized percent of the payment in the year of receipt if the taxpayer received an advance_payment in july it recognized percent of the payment in the year of receipt and percent in the following taxable_year notwithstanding its book method_of_accounting for federal_income_tax purposes the taxpayer included the entire amount of an advance_payment in income in the year in which the advance_payment was received for example if the taxpayer received an advance_payment in july it recognized percent of the payment in the year of receipt for federal_income_tax purposes for its taxable_year ending in year the taxpayer properly filed a form_3115 application_for change in accounting_method requesting permission to change its method_of_accounting for advance_payments to the deferral method described in revproc_2004_34 under the deferral method the taxpayer deferred to the next succeeding taxable_year the inclusion in gross_income for federal_income_tax purposes of advance_payments to the extent the advance_payments are not recognized in revenues in the taxpayer’s applicable_financial_statement as defined in sec dollar_figure of rev_proc for the year of receipt the service granted consent to the change and the taxpayer properly adopted the new method_of_accounting under revproc_2004_34 the taxpayer used the new method_of_accounting in computing its taxable_income for year sec_1 and in year the taxpayer’s financial auditors determined that the taxpayer’s book method_of_accounting for advance_payments improperly overstated revenues therefore the taxpayer changed its book method for advance_payments in order to recognize the advance_payments in income in its applicable financial statements on a pro_rata basis over the entire 15-month period during which the taxpayer performs the services for example if the taxpayer receives an advance_payment in march it recognize sec_67 percent of the payment in the year of receipt and percent in the following taxable_year if the taxpayer receives an advance_payment in july it recognize sec_40 percent of the payment in the year of receipt and percent in the following taxable_year the taxpayer began using this new book method for advance_payments in its applicable_financial_statement for year and restated its applicable financial statements for year sec_1 and postn-128544-09 beginning in year the taxpayer reported income from advance_payments in its federal_income_tax return in the same manner as in its year applicable_financial_statement ie consistent with the taxpayer’s new book method the taxpayer did not file a form_3115 to request advance consent to change its method_of_accounting for advance_payments for tax purposes with respect to year law and analysis at issue is whether a change in a taxpayer's manner of computing deferrals of advance_payments under revproc_2004_34 to conform to a change in financial_accounting constitutes an accounting_method change for which the taxpayer was required to obtain consent it has been asserted that a change in a taxpayer’s underlying book method for advance_payments is not a change in method_of_accounting under sec_446 because the taxpayer has already received advance consent to change its method_of_accounting for advance_payments to the deferral method using its applicable_financial_statement under revproc_2004_34 however this reasoning is not persuasive for the reasons described below a change in a taxpayer's manner of computing deferrals of advance_payments under revproc_2004_34 to conform to a change in financial_accounting constitutes an accounting_method change for which the taxpayer is required to obtain consent under sec_446 background sec_1_451-1 of the income_tax regulations provides that under an accrual_method of accounting_income is includible when all of the events have occurred that fix the right to receive the income and the amount can be determined with reasonable accuracy all the events that fix the right to receive income generally occur when the payment is earned through performance payment is due to the taxpayer or payment is received by the taxpayer whichever happens earliest see revrul_84_31 revproc_2004_34 states that the deferral method described in section dollar_figure of the revenue_procedure is a proper method_of_accounting under sec_1_451-1 under the deferral method for federal_income_tax purposes the taxpayer must among other things include advance_payments in gross_income for the taxpayer year of receipt to the extent recognized in revenues for that taxable_year in its applicable_financial_statement as defined in section dollar_figure of the revenue_procedure the remaining amount of the advance_payment must be included in income in the next taxable_year there is no dispute in this case about the taxpayer’s application of revproc_2004_34 during year sec_1 and rather the dispute centers on whether the taxpayer must obtain consent to use its new book method for advance_payments beginning in year change in method_of_accounting postn-128544-09 under sec_1_446-1 a change in method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item that involves the proper time for the inclusion of an item in income or the taking of a deduction sec_446 generally requires that a taxpayer who changes the method_of_accounting on the basis of which it regularly keeps its books must before computing taxable_income under the new method secure the consent of the secretary sec_1_446-1 similarly provides that a taxpayer that changes its book method_of_accounting must secure the commissioner's consent before applying its new book method_of_accounting for tax purposes specifically the regulation states that except as otherwise provided in chapter of the code and the regulations thereunder a taxpayer who changes the method_of_accounting employed in keeping his books shall before computing his income upon such new method for purposes of taxation secure the consent of the commissioner consent must be secured whether or not such method is proper or permitted under the internal_revenue_code or the regulations thereunder in short a taxpayer must secure the commissioner's consent sec_1_446-1 before applying its new book method_of_accounting for tax purposes the taxpayer must secure consent even if the new method is a proper method_of_accounting sec_1_446-1 see 891_f2d_1579 fed cir citing 513_f2d_391 d c cir in the instant case the taxpayer changed its book method_of_accounting under sec_1 e i the taxpayer must obtain consent before using its new book method for tax purposes this conclusion is further supported by an analysis of the rules governing methods_of_accounting sec_481 prescribes the rules to be followed in computing taxable_income where the taxpayer’s taxable_income is computed under a method_of_accounting different from that under which the taxable_income was previously computed see also sec_1_481-1 taxpayers are required to make an adjustment under sec_481 to prevent any duplication or omission of amounts attributable to previous years that would otherwise result from any change in a method_of_accounting this request for advice concerns the proper time for inclusion of an item advance_payments for services in income in year the taxpayer adopted a method_of_accounting for inclusion of advance_payments pursuant to which it included the payments in income on a pro_rata basis over the first months of the 15-month period during which it performed services this method of including advance_payments in income conformed to the taxpayer's method of recognizing the payments in revenues for financial purposes as required by section dollar_figure of revproc_2004_34 postn-128544-09 in year in conjunction with changing its method of recognizing revenues for financial purposes the taxpayer began including advance_payments in income for tax purposes on a pro_rata basis over months thus it changed the timing of including an item in income from the timing of including that item in income in the previous two years the taxpayer’s treatment of advance_payments is a material_item under sec_446 because both methods determine in which taxable_year the income is included and neither method creates a permanent change in the taxpayer’s lifetime taxable_income accordingly the change in timing of inclusion of the advance_payments constituted a change in a method_of_accounting under sec_1_446-1 as a result the taxpayer was required to file a form_3115 to obtain consent to make this change in method_of_accounting see sec_1_446-1 requiring a taxpayer that previously elected to defer advance_payments under revproc_2004_34 to obtain consent under sec_446 if the taxpayer subsequently changes its book method for deferred advance_payments has the advantage of permitting application of sec_481 we note that a change in a taxpayer’s book method for deferred advance_payments can result in omission_of_income or double inclusion of income absent an adjustment under sec_481 such omission or double inclusion can be avoided under sec_481 only if the change is attributable to a change in the method_of_accounting see sec_481 the taxpayer asserts that the use of its new book method for purposes of revproc_2004_34 should not be treated as a change in method_of_accounting because any omission or duplication can be avoided by making an adjustment on a cut-off basis this is not persuasive as use of the cut-off basis is premised on the existence of a change in method_of_accounting under sec_446 accordingly a taxpayer that implements an accounting_method change on a cut-off basis still would be required to obtain consent from the commissioner under sec_1_446-1 cc jeffrey g mitchell chief branch income_tax accounting while we address this argument in order to provide a complete analysis we found no authority that explicitly allows a taxpayer that changes its method_of_accounting under revproc_2004_34 to make the change on a cut-off basis under revproc_2004_34 on a cut-off basis was granted indeed we are unaware of any case in which permission to make a change
